DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/21/2022 has been entered.
 
Status of Claims
Claims 1 and 3 are pending in the application and examined herein.

The text of those section of Title 35 U.S. Code not included in this action can be found in a prior Office action. 

Claim Rejections - 35 USC § 112(b)
Claims 1 and 3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1 the phrase “the isolation condenser system receives steam from the reactor pressure vessel through the second steam line” can be interpreted in different ways. Thus, the claim is prima facie indefinite. In a first interpretation the condenser system receives steam released from the second steam line. In another interpretation the condenser system receives steam through the second steam line. That is, the condenser system receives the second steam line which maintains the steam therein. 

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims or the feature(s) must be canceled from the claim(s). No new matter should be entered. 

The following recited feature is not shown:
the condenser system receives steam released from the second steam line (claim 1). Note the above 35 U.S.C. 112(b) rejection.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3,621,926 (“Townsend”) in view of US Patent No. 4,830,815 (“Gluntz815”) further in view of US Patent No. 4,812,286 (“Gluntz286”).

Regarding claim 1, Townsend (previously cited) discloses (see Fig. 2) a method of limiting power of a boiling water nuclear reactor system (5:3-10) having a reactor pressure vessel (10), a reactor core (13) disposed in the reactor pressure vessel, a core shroud (14) surrounding the reactor core, a downcomer region (15) disposed between an inner surface of the reactor pressure vessel and the core shroud, and a first steam line (33) connected directly to an upper end of the reactor pressure vessel and to a turbine (34).

Townsend does not appear to disclose the claimed second steam line. 

Gluntz815 discloses (see Fig. 2; see also Fig. 1) a method of operating a boiling water nuclear reactor system (1:7-9) having a reactor pressure vessel (10), a first steam line (5) connected directly to an upper end of the reactor pressure vessel and to a turbine (7), and a second steam line (30, 50) connected directly to the upper end of the reactor pressure vessel and to an isolation condenser system (100), wherein the isolation condenser system receives steam from the reactor pressure vessel through the second steam line (8:50-51; see also 6:21-36). Gluntz815 further discloses returning condensate from the isolation condenser system to a location inside the reactor pressure vessel (8:51-53; see also 6:42-52). Gluntz815 discloses the second steam line and isolation condenser system cools excess steam from the reactor pressure vessel during reactor shutdown periods (1:66-2:6, 4:65-68).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to have added a second steam line and isolation condenser system, as disclosed by Gluntz815, in the reactor system of Townsend for the additional safety benefits thereof. Thus, modification of Townsend’s system to ensure cooling of the reactor systems in the event of a reactor shutdown, as suggested by Gluntz815, would have been obvious to a POSA. 

Gluntz286 (previously cited) shows that it is well-known in the art to return condensate to a location inside a core shroud at a location above the reactor core. For example, Gluntz286 discloses (see Figs. 1-2) a method of limiting power of a boiling water nuclear reactor system (30) having a reactor pressure vessel (38), a reactor core (36), a core shroud (60), a downcomer region (28), a steam line (24), and a condenser system (40, 42), the method comprising: returning condensate from the condenser system to a location inside the core shroud above the reactor core into one or both of an upper plenum (upper region) or chimney region (formed by 60) of the core shroud (7:1-6). Gluntz286 discloses further providing condensate to both the downcomer and the inside of the core shroud reduces the amount of reactor coolant lost due to flashing in an accident (1:9-16, 3:20-22). 

It would have been obvious to a POSA to further return condensate to a location inside the core shroud of the modified Townsend, as disclosed by Gluntz286, for the benefits thereof. Thus, further modification of Townsend’s system to cool the core while minimizing coolant loss, as suggested by Gluntz286, would have been obvious to a POSA. In the modified Townsend, condensate would be returned from the isolation condenser system to a location inside the core shroud. The result of the modifications would have been predictable to the skilled artisan.

Regarding claim 3, Gluntz286 discloses wherein the returning returns the condensate from the isolation condenser system through a feedwater return line (see line from condenser to reactor vessel) that returns the condensate inside the core shroud (via 66) and that includes a split portion (“FEEDWATER”, 54) that returns condensate inside the downcomer region. It is noted that claim 3 does not require the split portion to have a line that extends directly into the downcomer region. Thus, the modified Townsend, employed with Gluntz815’s second steam line and isolation condenser system and Gluntz286’s returning method, would result in the recited features of claim 3. 

Response to Arguments
Applicant's arguments filed 09/21/2022 have been fully considered and are partially persuasive.

Applicant’s arguments and amendments overcome the previous 35 U.S.C. 112(b) rejections of record. 

Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are directed towards newly added claim limitations and are therefore addressed in the rejections above. 

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:30AM-5:30PM ET. Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/J.K./Examiner, Art Unit 3646  

/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646